725 N.W.2d 344 (2007)
RANDAZZO MECHANICAL HEATING & COOLING, INC., Plaintiff-Appellee,
v.
Vincent DILORENZO and Angela Tinervia, d/b/a D & T Construction, Defendants-Appellants.
Docket No. 132405. COA No. 269438.
Supreme Court of Michigan.
January 4, 2007.
On order of the Court, the application for leave to appeal the September 29, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion for sanctions is DENIED.